     Case 2:18-cv-03237-CAS-AFM Document 15 Filed 08/19/20 Page 1 of 3 Page ID #:68




 1    LAURIE A. TRAKTMAN (SBN 165588)
      email: lat@gslaw.org
 2    GILBERT & SACKMAN
      A Law Corporation
 3    3699 Wilshire Boulevard, Suite 1200
      Los Angeles, California 90010
 4    Telephone: (323) 938-3000
      Facsimile: (323) 937-3139
 5
      Attorneys for Plaintiffs
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 CENTRAL DISTRICT OF CALIFORNIA
 8
        BOARD OF TRUSTEES OF THE SHEET                Case No. 2:18-cv-03237-CAS (AFMx)
 9      METAL WORKERS’ PENSION PLAN OF
        SOUTHERN CALIFORNIA, ARIZONA AND              Hon. Christina A. Snyder
10      NEVADA; BOARD OF TRUSTEES OF THE
        SHEET METAL WORKERS’ HEALTH PLAN
11      OF SOUTHERN CALIFORNIA, ARIZONA AND           [PROPOSED] ORDER AND
        NEVADA; BOARD OF TRUSTEES OF THE              JUDGMENT ON SECOND
12      SOUTHERN CALIFORNIA SHEET METAL               SUPPLEMENTAL STIPULATION
        JOINT APPRENTICESHIP AND TRAINING             FOR JUDGMENT
13      COMMITTEE; BOARD OF TRUSTEES OF THE
        SHEET METAL WORKERS’ LOCAL 105
14      RETIREE HEALTH PLAN; BOARD OF
        TRUSTEES OF THE SOUTHERN CALIFORNIA
15      SHEET METAL WORKERS’ 401(A) PLAN;
        SHEET METAL WORKERS' INTERNATIONAL
16      ASSOCIATION OF SHEET METAL AIR, RAIL
        AND TRANSPORTATION WORKERS LOCAL
17      UNION 105 DUES CHECK OFF AND
        DEFERRED SAVINGS FUND; BOARD OF
18      TRUSTEES OF THE SOUTHERN CALIFORNIA
        SHEET METAL INDUSTRY LABOR
19      MANAGEMENT COOPERATION TRUST; AND
        SHEET METAL AND AIR CONDITIONING
20      CONTRACTORS NATIONAL ASSOCIATION
        OF SOUTHERN CALIFORNIA,
21
               Plaintiffs,
22
                      v.
23
        MATRIX AIR BALANCE, INC.; STEVE
24      KOLL BROCKMAN; individual,
25             Defendants.
26
27
28
     Case 2:18-cv-03237-CAS-AFM Document 15 Filed 08/19/20 Page 2 of 3 Page ID #:69




 1           Pursuant to the Stipulation by and between Plaintiffs Board of Trustees of the
 2    Sheet Metal Workers’ Pension Plan of Southern California, Arizona and Nevada
 3    (“Pension Plan”); Board of Trustees of the Sheet Metal Workers’ Health Plan of
 4    Southern California, Arizona and Nevada (“Health Plan”); Board of Trustees of the
 5    Southern California Sheet Metal Joint Apprenticeship and Training Committee
 6    (“JATC”); Board of Trustees of the Sheet Metal Workers’ Local 105 Retiree Health Plan
 7    (“Retirees Plan”); Board of Trustees of the Southern California Sheet Metal Workers’
 8    401(a) Plan (“401(a) Plan”); Sheet Metal Workers’ International Association of Sheet
 9    Metal Air, Rail and Transportation Workers Local Union No. 105 Union Dues Check-Off
10    and Deferred Savings Fund (“Dues and Savings Fund”); Board of Trustees of the
11    Southern California Labor Management Cooperation Trust (“LMCT”); and Board of
12    Trustees of the Sheet Metal and Air Conditioning Contractors National Association of
13    Southern California (“Industry Fund”) (collectively the “Plans” or “Trust Funds”), and
14    Defendants, STEVE KOLL BROCKMAN (“Individual Defendant”); and MATRIX AIR
15    BALANCE, INC. (“Company”), the Court has considered the matter fully and
16    concluded that good cause exists to approve the parties’ Stipulation in its entirety.
17                  Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND
18    DECREED as follows:
19    1.     That the Company and Individual Defendant agree that they are indebted to the
20    Plans in the total amount of $80,829.70 as follows: contributions (including the "Savings
21    Deferral" which are wages deducted from employee paychecks) in the amount of
22    $22,569.20 for the delinquent work month of February 2020 through March 2020;
23    $30,507.00 in liquidated damages for late payment or nonpayment of contributions for
24    the work months of September 2016 through November 2016, May 2017 through
25    November 2017, June 2018 through December 2018, January 2019 through December
26    2019, and January 2020 through March 2020; $15,253.50 in interest for late payment or
27    nonpayment of contributions for the work months of September 2016 through November
28    2016, May 2017 through November 2017, June 2018 through December 2018, January
                                                    1
     Case 2:18-cv-03237-CAS-AFM Document 15 Filed 08/19/20 Page 3 of 3 Page ID #:70




 1    2019 through December 2019, and January 2020 through March 2020; and attorney's fees
 2    in the amount of $12,500.00.
 3           2.     Judgment is entered in favor of the Plans and against the Company and
 4    Individual Defendant, jointly and severally, in the amount of $80,829.70 for delinquent
 5    employee benefit plan contributions, audit contributions, accrued liquidated damages,
 6    interest, attorney fees and costs, together with post-judgment interest thereon at the rate of
 7    12% per annum as of the date of the Judgment.
 8           3.     This Order and Judgment on the Second Supplemental Stipulation for
 9    Judgment does not supersede or replace the prior Stipulation for Judgment entered in this
10    case on April 18, 2018, the Supplemental Stipulation for Judgment entered December 5,
11    2018, the Order on Stipulation for Judgment entered on April 19, 2018, nor the Order and
12    Judgment on Supplemental Stipulation entered December 7, 2018.
13           4.     This Court retains jurisdiction over this matter through November 15, 2021
14    to enforce the terms of any judgment entered hereunder, to order appropriate injunctive
15    and equitable relief, to make appropriate orders of contempt, and to increase the amount of
16    judgment based upon additional sums owed to the Plans by Defendants.
17           IT IS SO ORDERED.
18    Dated: August 19, 2020                            __                               ______
                                                        Hon. Christina A. Snyder
19
20
21
22
23
24
25
26
27
28
                                                    2
